                          Case 5:17-cv-00220-LHK Document 898 Filed 10/11/18 Page 1 of 6



                     1   KEKER, VAN NEST & PETERS LLP           MORGAN, LEWIS & BOCKIUS LLP
                         Robert A. Van Nest (SBN 84065)         Richard S. Taffet (pro hac vice)
                     2   rvannest@keker.com                     richard.taffet@morganlewis.com
                         Eugene M. Paige (SBN 202849)           101 Park Avenue
                     3   epaige@keker.com                       New York, NY 10178-0060
                         Justina Sessions (SBN 270914)          Telephone: (212) 309-6000
                     4   jsessions@keker.com                    Facsimile: (212) 309-6001
                         633 Battery Street
                     5   San Francisco, CA 94111-1809           MORGAN, LEWIS & BOCKIUS LLP
                         Telephone: (415) 391-5400              Willard K. Tom (pro hac vice)
                     6   Facsimile: (415) 397-7188              willard.tom@morganlewis.com
                                                                1111 Pennsylvania Avenue NW
                     7   CRAVATH, SWAINE & MOORE LLP            Washington, DC 20004-2541
                         Gary A. Bornstein (pro hac vice)       Telephone: (202) 739-3000
                     8   gbornstein@cravath.com                 Facsimile: (202) 739-3001
                         Yonatan Even (pro hac vice)
                     9   yeven@cravath.com                      MORGAN, LEWIS & BOCKIUS LLP
                         825 Eighth Avenue                      Geoffrey T. Holtz (SBN 191370)
                    10   New York, New York 10019-7475          gholtz@morganlewis.com
                         Telephone: (212) 474-1000              One Market, Spear Street Tower
                    11   Facsimile: (212) 474-3700              San Francisco, CA 94105-1596
                                                                Telephone: (415) 442-1000
                    12   Attorneys for Defendant                Facsimile: (415) 442-1001
                         QUALCOMM INCORPORATED
                    13

                    14                           UNITED STATES DISTRICT COURT

                    15                        NORTHERN DISTRICT OF CALIFORNIA
                                                       SAN JOSE DIVISION
                    16

                    17   FEDERAL TRADE COMMISSION,                Case No. 5:17-cv-00220-LHK-NMC
                    18                    Plaintiff,              DEFENDANT QUALCOMM
                                                                  INCORPORATED’S OBJECTIONS TO
                    19              vs.                           REPLY EVIDENCE FILED BY
                    20   QUALCOMM INCORPORATED, a Delaware        THE FTC IN SUPPORT OF ITS
                         corporation,                             MOTION FOR PARTIAL SUMMARY
                    21                                            JUDGMENT
                                          Defendant.
                    22                                            Date:    October 18, 2018
                                                                  Time:    1:30 p.m.
                    23                                            Dept.:   Courtroom 8, 4th Floor
                                                                  Judge:   Hon. Lucy H. Koh
                    24

                    25
                                                                  Trial Date: January 4, 2019
                    26

                    27

                    28
MORGAN, LEWIS &                                                        Objections to Reply Evidence Filed in Support
 BOCKIUS LLP                                                               of Motion for Partial Summary Judgment
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                               Case No. 5:17-cv-00220-LHK-NMC
                             Case 5:17-cv-00220-LHK Document 898 Filed 10/11/18 Page 2 of 6



                     1           Pursuant to Civ. L.R. 7-3(d)(1), Qualcomm Incorporated objects to reply evidence filed by

                     2   the FTC in support of its motion for partial summary judgment, and to new arguments raised for

                     3   the first time therein. (ECF Nos. 893-0, 893-1, 893-2.) Qualcomm objects on the basis of both

                     4   inadmissibility and unfair prejudice.

                     5           Reply Exhibits 6 & 7: Qualcomm objects to the web pages titled “Certifiable

                     6   Technologies” and “Certified Platforms” from the Global Certification Forum (“GCF”) website

                     7   as irrelevant and confusing, as hearsay, improperly authenticated and incomplete. Fed. R.

                     8   Evid. 402, 403, 901, 602, 802, 106. First, the exhibits are irrelevant to the FTC’s assertion that a

                     9   modem chip “can be certified for compliance with cellular standards.” (Reply at 4 n.6.) Exhibit 7

                    10   states that a chipset can be a “certified platform” that is integrated with other platforms into a

                    11   single “certified product” (Reply Ex. 7). Other information on GCF’s website shows that GCF

                    12   tests products for compliance with its own “Certification Criteria,” not for compliance with ATIS

                    13   or TIA standards. 1 Second, the exhibits are inadmissible because the web pages are not properly

                    14   authenticated and the declarant, counsel for the FTC, has no foundation to testify that the exhibits

                    15   mean what the FTC alleges them to mean. Orr v. Bank of America, 285 F.3d 764, 773-74 (9th

                    16   Cir. 2002) (proper foundation must be laid for documents submitted in connection with summary

                    17   judgment). Third, the FTC seeks to rely on the statements for the truth of what they purportedly

                    18   (according to the FTC) assert, which is hearsay. Finally, the actual exhibits attached to the Milici

                    19   Declaration are incomplete as words are cut-off or missing. On all these grounds, these exhibits

                    20   should be excluded.

                    21           Reply Exhibits 9-11, 15 and 22: Qualcomm objects to (1) certain Qualcomm ASIC

                    22   patent agreements (Reply Exs. 9-11), (2) a presentation to a cellular carrier in September 2005

                    23   (Reply Ex. 15), and (3) a purported Qualcomm webpage the FTC obtained from web.archive.org

                    24   (Reply Ex. 22). The documents are irrelevant, confusing and unfairly prejudicial. Fed. R. Evid.

                    25   402; Fed. R. Evid. 403. The FTC relies on them to argue in its Reply that “undisputed evidence

                    26
                         1
                    27    GCF, “Certification Process”,
                         https://www.globalcertificationforum.org/certification/certification-process.html (accessed Oct. 9,
                    28   2018).
MORGAN, LEWIS &                                                                       Objections to Reply Evidence Filed in Support
 BOCKIUS LLP                                                               1              of Motion for Partial Summary Judgment
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                              Case No. 5:17-cv-00220-LHK-NMC
                           Case 5:17-cv-00220-LHK Document 898 Filed 10/11/18 Page 3 of 6



                     1   shows that chip-level licensing is common in the industry.” (Reply at 4 & nn.8-10; Reply at 11-

                     2   12 & nn.28 and 29.) But, in its opening brief, the FTC specifically asserted that Qualcomm’s

                     3   “patent-related agreements with certain modem-chip sellers” addressed in the Exhibits “were not

                     4   licenses”, and that Qualcomm’s “long-standing practice” has been to not license modem chips.

                     5   (Mot. at 6.) It would be unfairly prejudicial to Qualcomm for the Court to allow the FTC to cite

                     6   in its reply new evidence in support of a new argument that is contrary to the FTC’s position in its

                     7   Motion papers. The cited material should be excluded.

                     8          Reply Exhibit 14: Qualcomm objects to the excerpt from Qualcomm’s 1998 motion for

                     9   partial summary judgment in Ericsson v. Qualcomm, a patent infringement action. The FTC

                    10   mischaracterizes the exhibit, and its inclusion in the reply without appropriate context is

                    11   prejudicial to Qualcomm. Fed. R. Evid. 106 (requiring introduction of other writing that “in

                    12   fairness ought to be considered at the same time”), Fed. R. Evid. 403 (unfair prejudice).

                    13   Specifically, the FTC argues that the exhibit shows Qualcomm advocating for a chip-level license

                    14   but omits critical information about the posture of the case, including (i) the products that had

                    15   been accused of infringement, which included Qualcomm cellular phones and infrastructure

                    16   equipment, and (ii) the fact that Qualcomm did not claim any entitlement to a license until

                    17   Ericsson asserted its patents against Qualcomm and sought an injunction. (Reply Ex. 24 ¶ 11

                    18   (defining “infringing products” to include “CDMA portable phones” and “Base Station”

                    19   equipment); Id. ¶¶ A, B (seeking injunction).)

                    20          Reply Exhibit 21: Qualcomm objects to the admissibility of the submission to a foreign

                    21   government agency as hearsay and contrary to the best evidence rule. Fed. R. Evid. 802; Fed. R.

                    22   Evid. 1002 (“an original writing . . . is required to prove its content”). The FTC cites to

                    23   Exhibit 21 for the truth of the matters asserted therein, i.e. that the entity that made the

                    24   submission has “very broad” cross-licenses that “may cover patents covering a wireless

                    25   telecommunications standard”. (Reply at 11 & n.26.) The FTC should have submitted those

                    26   agreements so its contentions concerning the agreements could be assessed in light of their

                    27   contents. By contrast, Qualcomm has referred to submissions to foreign agencies when entities

                    28   reported having no or de minimis licenses to cellular SEPs, and such statements were against the
MORGAN, LEWIS &                                                                       Objections to Reply Evidence Filed in Support
 BOCKIUS LLP                                                                2             of Motion for Partial Summary Judgment
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                              Case No. 5:17-cv-00220-LHK-NMC
                           Case 5:17-cv-00220-LHK Document 898 Filed 10/11/18 Page 4 of 6



                     1   entities’ interests. (Opp. at 10.)

                     2           Reply Exhibits 24, 25, and 26: Qualcomm objects to the admissibility of the Second

                     3   Amended Complaint for Patent Infringement in Ericsson, Inc. v. Qualcomm, Inc. (Reply Ex. 24)

                     4   and Nokia’s and Ericsson’s complaints against Qualcomm to the European Commission (Reply

                     5   Exs. 25 and 26). These were mere allegations asserted by Nokia and Ericsson, but the FTC offers

                     6   these documents as proof of the matters asserted in them (Reply at 12 & n.30; Reply at 13 &

                     7   nn.35 and 36), and they are therefore inadmissible hearsay.

                     8           Reply Exhibit 27: Qualcomm objects to the article “Why the ETSI IPR Policy Requires

                     9   Licensing to All” by Karl Heinz Rosenbrock on a number of grounds. This document, which the

                    10   FTC presents as evidence of the truth of the matter asserted therein, is inadmissible hearsay and

                    11   lacks proper authentication. Fed. R. Evid. 802, 901; Orr, 285 F.3d at 777. The FTC did not

                    12   authenticate the printout with a declaration from the author and, instead, merely attached it to an

                    13   attorney declaration. Fed. R. Evid. 802, 901; Orr, 285 F.3d at 773-74. Exhibit 27 is also

                    14   improper because it purports to provide the Court with undisclosed expert testimony contrary to

                    15   Fed. R. Civ. Proc. 26(a)(2).

                    16                                                 *       *       *

                    17           In addition to the above objections and related thereto, the FTC improperly raised for the

                    18   first time in its Reply papers two new arguments: (1) that Qualcomm’s interpretation of the

                    19   licensing commitments at issue must be rejected because it would produce “absurd results”

                    20   contrary to California Civil Code § 1643 (Reply Part II.A.4), and (2) that certain non-exhaustive

                    21   patent agreements entered into by Qualcomm are “licenses” demonstrating an industry practice of

                    22   chip-level licensing (Reply at 11-12). The FTC did not include either argument in its opening

                    23   papers, or the cases and evidence it now cites in support thereof. Courts routinely disregard or

                    24   deem such arguments waived. See In re Capacitors Antitr. Litig., 2017 WL 897340 at *1 (N.D.

                    25   Cal. 2017) (raising a new argument in reply is improper and “a classic form of sandbagging”); In

                    26   re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1035 (N.D. Cal. 2014) (“[T]he Court does not consider

                    27   Yahoo’s consent argument in its Reply because arguments raised for the first time in Reply briefs

                    28   are waived”) (citing Sealant Sys. Int’l, Inc. v. TEK Global S.R.L., 2014 WL 1008183, at *14
MORGAN, LEWIS &                                                                     Objections to Reply Evidence Filed in Support
 BOCKIUS LLP                                                               3            of Motion for Partial Summary Judgment
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                            Case No. 5:17-cv-00220-LHK-NMC
                           Case 5:17-cv-00220-LHK Document 898 Filed 10/11/18 Page 5 of 6



                     1   (N.D. Cal. Mar. 7, 2014)); Dytch v. Yoon, 2011 WL 839421, at *3 (N.D. Cal. Mar. 7, 2011) (“It is

                     2   improper for a moving party to introduce new facts or different legal arguments in the reply brief

                     3   than those presented in the moving papers”). In the alternative, Qualcomm should be given the

                     4   opportunity to respond to these newly raised arguments and evidence. See Provenz v. Miller, 102

                     5   F.3d 1478, 1483 (9th Cir. 1996) (“[W]here new evidence is presented in a reply to a motion for

                     6   summary judgment, the district court should not consider the new evidence without giving the

                     7   non-movant an opportunity to respond”); In re Yahoo, Inc. Customer Data Security Breach Litig.,

                     8   2017 WL 3727318, at *50 n.16 (N.D. Cal. Aug. 30, 2017); Landmark Screens, LLC v. Morgan,

                     9   Lewis & Bockius, 2010 WL 3629816, at *2 (N.D. Cal. Sept. 14, 2010), vacated on other grounds,

                    10   676 F.3d 1354 (Fed. Cir. 2012).

                    11
                          Dated: October 11, 2018                               MORGAN, LEWIS & BOCKIUS LLP
                    12

                    13                                                   By:    /s/ Geoffrey T. Holtz
                    14                                                          Geoffrey T. Holtz

                    15
                                                                                Robert A. Van Nest (SBN 84065)
                    16                                                          Eugene M. Paige (SBN 202849)
                                                                                Justina Sessions (SBN 270914)
                    17                                                          KEKER, VAN NEST & PETERS LLP
                                                                                633 Battery Street
                    18                                                          San Francisco, CA 94111-1809
                                                                                Telephone: (415) 391-5400
                    19                                                          Facsimile: (415) 397-7188

                    20                                                          Gary A. Bornstein (pro hac vice)
                                                                                Yonatan Even (pro hac vice)
                    21                                                          CRAVATH, SWAINE & MOORE LLP
                                                                                Worldwide Plaza
                    22                                                          825 Eighth Avenue
                                                                                New York, NY 10019-7475
                    23                                                          Tel.: (212) 474-1000
                                                                                Fax: (212) 474-3700
                    24                                                          gbornstein@cravath.com
                                                                                yeven@cravath.com
                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                    Objections to Reply Evidence Filed in Support
 BOCKIUS LLP                                                             4             of Motion for Partial Summary Judgment
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                           Case No. 5:17-cv-00220-LHK-NMC
                         Case 5:17-cv-00220-LHK Document 898 Filed 10/11/18 Page 6 of 6


                                                                  Richard S. Taffet (pro hac vice)
                     1                                            MORGAN, LEWIS & BOCKIUS LLP
                                                                  101 Park Avenue
                     2                                            New York, NY 10178-0060
                                                                  Tel.: (212) 309-6000
                     3                                            Fax: (212) 309-6001
                                                                  richard.taffet@morganlewis.com
                     4
                                                                  Willard K. Tom (pro hac vice)
                     5                                            MORGAN, LEWIS & BOCKIUS LLP
                                                                  1111 Pennsylvania Avenue NW
                     6                                            Washington, DC 20004-2541
                                                                  Tel.: (202) 739-3000
                     7                                            Fax: (202) 739 3001
                                                                  willard.tom@morganlewis.com
                     8
                                                                  Geoffrey T. Holtz (SBN 191370)
                     9                                            MORGAN, LEWIS & BOCKIUS LLP
                                                                  One Market, Spear Street Tower
                    10                                            San Francisco, CA 94105-1596
                                                                  Tel.: (415) 442-1000
                    11                                            Fax: (415) 442-1001
                                                                  gholtz@morganlewis.com
                    12
                                                                  Attorneys for Defendant
                    13                                            QUALCOMM INCORPORATED

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                     Objections to Reply Evidence Filed in Support
 BOCKIUS LLP                                                 5          of Motion for Partial Summary Judgment
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                            Case No. 5:17-cv-00220-LHK-NMC
